..     ,
I




                          OFFICE   OF THE   AlTORNEY   GENERAL   OF TEXAS




         Bomrablo Loo Hart



         Dear xr..E$rtr
                                     , ,....\
when the detondant ha8 naainod    In ouotody COr thr tin rW&ulred
b yla r ~to
          latirfy tb  a mo unt of rnoh jud@wnt.
            Art1010 78'1,Cod. oi Criminal Pmooduro, provldor that
when a judgment   ha8 been renarred *galCUt a dmoAubt ror a paoonl-
ar7 ilnr, If ha 18 promnt, ho 8hall b8 laprlaoned In Jail until
di8Ohargeda8 proridrd b7 la, and,,t&t,     a OWtifiOd OOp7 Of rlloh
Judgment rhall k 8uiSlolrntto luthorlcr ruoh lapr180naontr

          Am018 W,      C0dO Of C?irinrl ~OOdutO~~ Oro~ldO8that
when a peouniary ilno haa beon ldjadgod a&alnst a doiondmt not
pre8ont, a oapiar 8hell torthwlth bo isrued for hia arrmt, and,
the rherlff 8hal.ioxroute the '8am8by plaobg the dmfmndantin
iall.
            art1010 983, Codr of Criminal Proordure,prorldor tht
when the dofondant 18 onl7.ifnod the ~uaguant   rhall be t&t the
State oi T8xar reoovar of the dofondant the lmuut of aaoh rim and
all oortr of the prorroutlon,and that the dmndmt,       If plwont,
ba ooauittod   to Jall,untll8uoh rim and sort8 are paid! or, ii
the 4arendantbq aot,pra,rmt, that a oaolar Iorthwlth    18801, QOI-
annding the rherlff   ti amoot th Wondad      and ooaait hia to jail
until ruoh rlna and oortr ara wld~~alro, that aooution rq 1881~
againet tha propert    or 8uoh brendaut ror the amwit   of mob fine
and oqstr.
            mi0ir   ‘191, c0de   0r   cbi4.w   gi~00dr~0,   provide8
that In Iwh mrer an luoutloa m7         18~~9 ror #IOtin. lnd oortr,
thOUa  8 Oapia8 ~a8 188~6   for   tb,  drfondantg Upa & 8apia8 ly
l88ueror tb dmfrndant Shough &a ueoutlon         war 188~ad againat
him propert7.  Tinlxooutlon 8h8ll bo oolleotodld rotamad
am In ofrll aotlonr. Wba tha axootitloa ha8 born oollrotod,
th# &don&ant 8hd.l k at onoo birohar~d;         and uhm8rw the
iin@ and sort8 hate km    la&all7 d18Oh+TdOd in an7 way, the
lreoutlon aha   be nturned    8a8ridi.

           Artiolo V98, Codr ot Criminal Fvooeduro, almo pro-
vider that  rhrn a ddondant  ha8 boon oommlttod to juL1 In de-
rault or tha tlnr,and 8ortm ldjud6od l6ala.e him, thr further
lnioroeuwnt of auoh judgment 8haU br $n looordanoo with the
grovlrlona  of the Coda of Criminal Rooedure.

       4.
           The hot8 In the ltx Part* Oook oaaa, aupra, Wra that
relator warnoomlotrd of a ml8doaoanor   and him panl8hmmt asress~d
at a line ot $3 and OOatA~ Eo ram allow4 to do at lards ror about
a roar and a half, vhon he ram arrrstod and plaoad in Jail oldor
8 oaplar pro rift* to math0 tha juQm8nt. Oa 8 haarlng ondrr a
nit Or habeam OorpUA ha WaA'rrnaudod to OUAtOdJ b7 tb dlrtrlot
        blator   appealed and the $A@unt ot th# dirtriot oour@
              .
             Th6 oaw 0r Laokeg ** Ekato, I4 Tax. 400, hold8 in part on
thi8 AUbj@Ot a8 iOil~A?        Tho lmpriaonmnt. authorhod b7 tho
statute,    18 dOAi~e& to lfOZOO   ?UUiAhWnt rhero it 18 ipg08.d b7
rhi     and it oan makm a 0dlfrorumo,      lm reapeotr th e r o de 0r lnfo r o -
in& the puJli8hmnt, WhOth@r the offon8r       la panirhabla   b7 fina and
imprlloament,or b7 rlw             %‘h@ l-    81t88 tha 8-O     mm8   of
lnfo r o tb  lngpeoanlar7       I7 tn either oarno. Tha
luthorlmd bt tha Lltatuto, ir an aotual inprl#nant,
Sour wall8 of th6 Jail; and where .thrAh@rirr poraltr a aonrlat
oormnitted   to hi8 Ourto to (0 af large, ho la liable $or M
e8oapr   ."
              In tha  ease of tx Part* Wratt, (Court of Appeal8 0r Toxaa)
16 8, W. 501, it was 8aldr l* * * whmnorar 8 pal't7i8 aoQ13LLtt.d         t0
Jail b7 0l'd.rOf tb OoWt, it nWUk8imprisonmentin th8 jail; and
no other kind or owtod~,       ubthor  la r eotodby the rbrirr      or net;
will MIxwor or dl8obArge ruoh pOni8bmont. T& rharirr has no right,
no matter what him aotlvoa, rlmthw or humanity or aot to oommuto
or altar thi8 punlshasnt,and a7 ant of hi8 do*          # i8 a tlolatlon
of hi8 duty and l      baoluto~ .to:d.  l + * Tbm agrowwnt   or tha 8herifr
to peti       h& t0 60 at hT6@ bolng ~bAolUt.17 told, th8 law for AUOb
time dll’t~at        him am a ~aonar at large, without   luthorltyl     la
other UordA, a8 en laoapbd pri80nor.a
             xn Ba Part0 ~~1iAbiU7,, (court or Crlmiaal A&qualm) 665 8.
W. 696,    the tollowing Wa8 Ad.6 oa thfa AubJrotr ** * l HO- Of thr,
OrfiOerA    of thr #tats had the rl@t   to lrrlraatlr~l~ralaau tb ‘a$-=
Honorable Loo &et, paga 4




prllmt or waive the atate’     rl@ht to the SatiSfaOtiOnOf th0
~LUI&TA& 0s tam oourf. mm7 harlng a40rlghttodo 8o b~afrlrma-
tlro  aotlon it la our opinion that   tholr nogll~eo in plform-
ing W duti88 vhloh tha hV irpo8.6 upon th.S WOUld mot O-rate
to dl8oharge  the appellant from the nOOO88it~ 0s AUffO~    thr
p8nalt7 lapor~d upon him by tha judgment of ~uvlOtiOn. Uor
would th8 aQQ~llUit'8ralluro to pay the tine or la t1 *?7 the judg -
nmnt doprire the  atate 0r the riuht to lnfo r o it.*
                                                 r
          tbmr0n     N thln& it oloar that ti umw    to row
guortlon lo. 1, either the l88~0noo and lxooutlon of a oaplas
pro fine or the lrsuanoo and 8atlrr~otlonof a writ of lxroutlon
IS tho proper prooodqo  to pursue underthe SaOtA pa%SOutadby
youroommunloatlon. Am polntod out hereinaboveboth'romedlesnmy
be QUrsued and the 8atlAfaOtiOnor &iSOhrg.   of llthor ona vlll
satlsf7 or dirotrargetha other.
           10   blieV0   Out   above   M#Ver   obviates     th8    llOO888ity   Of
aMwring four qUe8tiOM    80.8,  Ho. s and No. 4, am 7011 arm, no
doubt, Samlllar with the dutie8 of the tariOU8 oouuty oiflOOr8
~e;~~ct    to the lsruano~ and lxeoution of oapla8 and writs of
         .
          In rlcn of tho lltuation prormtod by your ooauwnloation,
vo for1 It our dut7 to inrlts pur attention to ~rtlolo 319, ~8~1
Code Of Texas, vhloh r8ad8 a8 iOiioVI8:
           “Any OffiOSr, jailer,  or guard havine the legal
     Oustod~ of a perDon aoou8od or oonrlotod of a miod.-
     manor who rilrul     prdtr Woh porronto lAOap@ or
     to’ b8 resow6   Ah   b* fined no tlxoa8dlng ona thou-
     8Md   dOl&rA.’

           Trusting thlr 8atl8faotoril7anavora              7oar inquiry, we

                                                            Tar7    truly   70-D

                                                    ATTORIW        OIENERAL OF TEXAS




                                                          Robart L. Lattlaoro, Jr.
                                                                        ASSiStMt
RLL:BP